MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                      FILED
      regarded as precedent or cited before any                             Jun 21 2017, 8:12 am
      court except for the purpose of establishing
                                                                                 CLERK
      the defense of res judicata, collateral                                Indiana Supreme Court
                                                                                Court of Appeals
      estoppel, or the law of the case.                                           and Tax Court




      ATTORNEY FOR APPELLANT
      Erik H. Carter
      Carter Legal Services, LLC
      Noblesville, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Heath R. Shenefield,                                     June 21, 2017
      Appellant-Petitioner,                                    Court of Appeals Case No.
                                                               85A04-1605-DR-1150
              v.                                               Appeal from the Wabash Circuit
                                                               Court
      Mindy E. Shenefield,                                     The Honorable Robert R.
      Appellee-Respondent.                                     McCallen III, Judge
                                                               Trial Court Cause No.
                                                               85C01-1604-DR-295



      Pyle, Judge.


                                       Statement of the Case
[1]   Heath Shenefield (“Father”) appeals the trial court’s denial of his second

      motion to correct error filed after the trial court issued an order dissolving his


      Court of Appeals of Indiana | Memorandum Decision 85A04-1605-DR-1150 | June 21, 2017           Page 1 of 13
      marriage to Mindy Shenefield (“Mother”). Father specifically argues that the

      trial court abused its discretion in denying his second motion to correct error

      because the trial court’s child custody order is ambiguous. Finding no abuse of

      discretion, we affirm the denial of Father’s second motion to correct error.


[2]   We affirm.


                                                           Issue
                 The sole issue for our review is whether the trial court abused its
                 discretion in denying Father’s second motion to correct error.


                                                           Facts
[3]   Mother and Father were married in January 2012. They have two children, a

      son, H.S., who was born in November 2011, and a daughter, M.S., who was

      born in December 2012. Mother and Father separated in November 2013.

      Father filed a dissolution petition in January 2015. In the petition, Father asked

      “that the care, custody, and control of the minor children be shared equally by

      the parties . . . .” (Father’s App. 10).


[4]   In July 2015, both parents filed petitions for provisional orders regarding the

      custody and support of the children. The trial court held a hearing on the

      petitions in August 2015. Father was represented by counsel, and Mother

      represented herself.1 Testimony at the hearing revealed that both parents lived




      1
          Mother has represented herself at every hearing in this matter.


      Court of Appeals of Indiana | Memorandum Decision 85A04-1605-DR-1150 | June 21, 2017   Page 2 of 13
      in Huntington. Father is a disabled veteran. Because he was unable to work,

      he took care of the children every week day while Mother worked at a local

      preschool. Father testified at the hearing that a “fair agreement [was] . . . [b]oth

      parents having a hundred and eighty nights a . . . year.” (Tr. 16). He asked the

      trial court to designate him as the “physical custodial parent” because he spent

      the “majority of the time with the children.” (Tr. 16). Following the hearing,

      the trial court issued an order that designated Mother as the custodial parent for

      purposes of the Indiana Parenting Time Guidelines. The trial court further

      ordered the parties to follow a shared parenting time schedule. Specifically, the

      provisional order set forth the following parenting time schedule:


              a.       [Father] shall have the children every week day from 8:30
                       a.m. to 5:30 p.m. while [Mother] works.

              b.       [Father] shall have the children every Thursday overnight.

              c.       [Father] shall also have the children for alternate weekends
                       from Friday at 8:30 a.m. until Monday at 5:30 p.m.

              d.       [Mother] shall have the children during the remaining
                       times.

      (App. 15).


[5]   In November 2015, Father filed a petition to enforce the provisional order and

      to modify physical custody wherein he argued that Mother had disregarded the

      provisional order regarding the parenting time schedule. Father, who also




      Court of Appeals of Indiana | Memorandum Decision 85A04-1605-DR-1150 | June 21, 2017   Page 3 of 13
      explained that Mother had changed jobs and moved to Fort Wayne, asked the

      trial court to award him primary physical custody of the children.


[6]   In December 2015, the trial court held a final dissolution hearing, which

      included a hearing on Father’s petition to enforce the provisional order. Both

      parties agreed that the primary issues before the trial court were the custody and

      parenting time of the children. The parties also told the trial court that they had

      settled all property issues except the disposition of Father’s 2001 GMC truck

      (“the GMC truck”).


[7]   At the hearing, Father asked for “full custody [of the two children] with the

      Parenting Time Guidelines for parents.” (Tr. 77). He further testified that he

      had purchased the GMC truck during the course of the marriage, made

      payments on it during the marriage, and recently paid off the loan. He

      explained that Mother had had a Jeep before and during their relationship, and

      that she currently had a Dodge that she had purchased after their separation.

      Father also proposed that each parent be able to claim one child as a dependent

      on his or her taxes. Mother asked the trial court to continue the current custody

      and visitation arrangement because she thought it was best for the children to

      see both parents every day. Mother testified that during the course of the

      marriage, she had given Father money to fix the GMC truck, which they had

      both driven. She asked the trial court to award her 50% of the truck’s value.

      Father did not request that the value of Mother’s Jeep or Dodge be included in

      the distribution.



      Court of Appeals of Indiana | Memorandum Decision 85A04-1605-DR-1150 | June 21, 2017   Page 4 of 13
[8]    On December 31, 2015, the trial court issued a final dissolution order, which

       concluded that the “Parties shall continue as joint legal custodians of the

       children, but [Father] shall be the physical custodian for parenting time and

       school matters.” (App. 7). The trial court further concluded that the parenting

       time schedule set forth in the provisional agreement should continue. Lastly,

       the trial court concluded that the parties were allowed to provide the value of

       the GMC truck in writing and the court would equally divide that value

       between the parties.


[9]    Twenty-nine days later, on January 29, 2016, Father filed a motion for

       clarification of the final dissolution order. Father asked the trial court to

       provide “[c]larification as to the school and weekly custodial arrangements for

       the parties” as well as divide the “truck equities of the parties with inclusion of

       [Mother’s] vehicle into the equity calculation.” (App. 22, 23).


[10]   At the February 2016 hearing on Father’s motion for clarification, Father

       explained that he was “not necessarily claiming error.” (Tr. 113). Rather,

       according to Father, he just needed “some clarification on what was the court’s

       intent so [he could] go forward.” (Tr. 113). Father agreed that although

       Mother had the children for more overnights, the time that the children were

       with each parent was “very close to equal.” (Tr. 119). The trial court explained

       that the “shared parenting time schedule in the provisional orders got applied to

       the final order.” (Tr. 117). The trial court further explained that Father was the

       “custodial parent for the purposes of the Parenting Time Guidelines as they

       work in relation to the holidays. He’s the parent as it relates to school so we

       Court of Appeals of Indiana | Memorandum Decision 85A04-1605-DR-1150 | June 21, 2017   Page 5 of 13
       know where the children are going to go to school. . . . The children would

       attend school here . . . in Huntington district.” (Tr. 120-21, 127). The trial

       court asked Father if he had any additional questions about the parenting time

       issue, and Father responded that he did not.


[11]   Father also argued that the value of Mother’s Jeep and Dodge had been omitted

       from consideration and asked the trial court to consider the value of the GMC

       truck as well as Mother’s vehicles. Mother explained, as she had at the

       dissolution hearing, that she had used her money to purchase the Dodge after

       the parties had separated. The trial court explained that the only value it would

       consider was that of the GMC truck. The court further explained that after it

       determined that value, it would divide it equally between the parties.


[12]   Following the hearing, on February 17, 2016, the trial court issued an order

       concluding that the “value of the [GMC truck] owned by the parties is two

       thousand and one dollars ($2001.00) as per documents provided by [Father].

       [Father] shall pay fifty (50%) percent of this value to [Mother].” (App. 8). The

       trial court also concluded that “[a]ll items in the Order dated December 31,

       2015 . . . shall remain the same.” (App. 8).


[13]   Twenty-eight days later, on March 16, 2016, Father filed a motion to reconsider

       and correct error wherein he argued that trial court had erred in failing to award

       him “physical custody of the minor children.” (App. 27). Father also argued

       that the trial court had erred in not considering Mother’s Jeep and Dodge as

       marital assets. The trial court held a hearing on the motions in April 2016.


       Court of Appeals of Indiana | Memorandum Decision 85A04-1605-DR-1150 | June 21, 2017   Page 6 of 13
Father’s counsel explained that “what is needed to be further clarification on,

on the custodial, custodial arrangement . . . .” (Tr. 141). The trial court

explained that the December 2015 order clearly stated that the parties would

have joint legal custody. The court further pointed out that the parties had

discussed this very issue in the February 2016 hearing, and the trial court had

explained that Father had physical custody for:


        parenting time matters and school matters . . . somebody had to
        be chosen for that. . . . I explained that once. We came back in,
        and you asked me to clarify. And I think I explained it twice. . . .
        You’re back in here saying, Judge, we’d really like you to think it
        over. . . . I want to make sure we understand so that we don’t
        have to go through this again. I thought it over. The order is
        going to stand that way it is because I think that’s best for the
        children. They get to see their father a lot which is exactly what I
        wanted to have happen, and they get to see their mother a lot. . . .
        And so, I think it’s clear. . . . I’[m] not going to think about it
        again. I’ve thought about it. And in this issue, I think I’m right.
        . . . I just don’t want people walking out of here
        misunderstanding why I did something. I did it because I
        thought it was best for the kids.


(Tr. 146-47). The trial court told Father’s counsel that it:


         gave . . . a very good order because it took into consideration the
        needs, not just the children, but of both parents. . . . I don’t
        know how else to explain it to you. . . . I didn’t think I’d get to
        this point, [but] file a motion for change of venue from the
        county. Get yourself another judge. . . . If he wishes to change
        all this, he may do so. . . . You may jump out of the frying pan
        into the fire.


(Tr. 154, 155).
Court of Appeals of Indiana | Memorandum Decision 85A04-1605-DR-1150 | June 21, 2017   Page 7 of 13
[14]   Father also raised again the issue of Mother’s Jeep. Mother explained as

       follows: “I did obtain that Jeep long before [Father], and I didn’t get any

       money. It stopped running. The transmission went out. It was at my parents

       sitting dead.” (Tr. 158). The trial court denied Father’s motion, recused

       himself, and ordered the case transferred to Wabash County.2 Father now

       appeals the trial court’s denial of his motion to reconsider and correct error.


                                                       Decision
[15]   At the outset, we note that Mother has failed to file an appellee’s brief. When

       an appellee fails to submit a brief, we need not undertake the burden of

       developing an argument for the appellee. Santana v. Santana, 708 N.E.2d 886,

       887 (Ind. Ct. App. 1999). Applying a less stringent standard of review, we may

       reverse the trial court if the appellant can establish prima facie error. Id.




       2
         On April 22, 2016, Huntington Circuit Court Judge Thomas M. Hakes issued an order of recusal wherein
       he “recused himself as Judge in this cause of action.” (App. 32). Also in this order, the trial court appointed
       the “honorable Robert McCallen of the Wabash Circuit Court. Upon acceptance, it is ordered that this cause
       of action be venued to Wabash County, Indiana.” (App. 32). The Chronological Case Summary (CCS) of
       the Huntington Circuit Court reveals that a Wabash Circuit Court judge assumed jurisdiction of this case on
       April 28, 2016. Specifically, the CCS states that the “Honorable Robert R. McCallen III, of the Wabash
       Circuit Court enters Order accepting jurisdiction of this cause (RJO). Case is now ordered venued to
       Wabash County Circuit Court.” Huntington Circuit Court CCS at 4. Our review of the Wabash Circuit
       Court CCS reveals that on May 15, 2016, Father filed a motion for a case management conference and
       hearing on pending matters and a motion to reconsider previous orders of the Huntington Circuit Court and
       to make new findings of fact and conclusions of law. The trial court scheduled a hearing on the motions. On
       June 2, 2016, Mother filed a motion to reset the conference and a motion for change of venue. The trial
       court vacated the case management conference and scheduled a hearing on July 15, 2016 on the change of
       venue motion. On June 8, 2016, the Notice of Completion of Clerk’s record was noted on the CCS. On July
       15, 2016, the trial court denied Mother’s motion for change of venue after a hearing. We note that Ind.
       Appellate Rule 8 provides in part that this Court “acquires jurisdiction on the date of the Notice of
       Completion of Clerk’s Record is noted in the Chronological Case Summary. Orders issued by a trial court
       after this date are generally void. Crider v. Crider, 15 N.E.3d 1042, 1064 (Ind. Ct. App. 2014), trans. denied.
       Accordingly, the trial court did not have the authority to enter its July 2016 order.

       Court of Appeals of Indiana | Memorandum Decision 85A04-1605-DR-1150 | June 21, 2017              Page 8 of 13
       However, we may, in our discretion, decide the case on the merits. Kladis v.

       Nick’s Patio, Inc., 735 N.E.2d 1216, 1219 (Ind. Ct. App. 2000). We exercise our

       discretion here to consider the merits of the issues presented in this case.


[16]   We further observe that twenty-nine days after the trial court issued its final

       judgment, Father filed a motion for clarification of the trial court’s order.

       However, the Indiana Trial Rules do not provide for a motion for clarification.

       Hedrick v. Gilbert, 17 N.E.3d 321, 326 (Ind. Ct. App. 2014). In the Hedrick case,

       Hedrick argued that Gilbert’s motion for clarification was “tantamount to a

       motion to correct error.” Id. We agreed and explained that if we were to treat a

       motion for clarification as something other than a motion to correct error,

       practitioners would have no guidance on what such a motion should be, its

       timelines, or its possible end result. Id. We further explained that although

       Gilbert argued that she had merely asked for certain technical clarifications,

       “nothing in the rules distinguishes a request for a technical clarification from a

       request for a more substantive change, and nothing in the rules provides for a

       motion to correct a ‘technical error’ as opposed to a motion to correct any other

       error.” Id. We concluded that “it would elevate form over substance to treat a

       ‘motion to clarify’ as something other than a motion to correct error.” Id. For

       these reasons, we treat Father’s January 2016 motion for clarification of the

       final dissolution order as his first motion to correct error.


[17]   In addition, we point out that twenty-eight days after the trial court issued its

       order in response to Father’s first motion to correct error, Father filed a motion

       to reconsider and correct error. This Court has previously explained that a trial

       Court of Appeals of Indiana | Memorandum Decision 85A04-1605-DR-1150 | June 21, 2017   Page 9 of 13
       court has inherent power to reconsider, vacate, or modify any previous order so

       long as the case has not proceeded to final judgment. Hubbard v. Hubbard, 690

       N.E.2d 1219, 1221 (Ind. Ct. App. 1998). A final judgment disposes of the

       subject matter of litigation as to the parties so far as the court in which the

       action is pending has the power to dispose of it. Id. Motions to reconsider are

       properly made and ruled upon before the entry of final judgment. Id. (citing

       Ind. Trial Rule 53.4(A)). After a final judgment has been entered, the issuing

       court retains only such continuing judgment as is permitted by the judgment

       itself, or as is given the court by statute or rule. Hubbard, 690 N.E.2d at 1221.

       One such rule is Trial Rule 59, which provides the trial court, on its own

       motion to correct error or that of any party, the ability to alter, amend, modify,

       or vacate its decision following the entry of final judgment. Id. Thus, although

       substantially the same as a motion to reconsider, a motion requesting the court

       to revisit a final judgment must be considered a motion to correct error. Id. We

       therefore treat Father’s motion to reconsider and correct error as his second

       motion to correct error.


[18]   Father now appeals the trial court’s denial of this second motion to correct

       error. Our standard of review in such cases is well-established. We review a

       trial court’s ruling on a motion to correct error for an abuse of discretion. Old

       Utica School Preservation, Inc. v. Utica Tp., 7 N.E.3d 327, 330 (Ind. Ct. App.

       2014), trans. denied. An abuse of discretion occurs when the trial court’s

       decision is contrary to the logic and effect of the facts and circumstances before

       it or the reasonable inferences therefrom. Id.

       Court of Appeals of Indiana | Memorandum Decision 85A04-1605-DR-1150 | June 21, 2017   Page 10 of 13
[19]   Father specifically argues that the trial court abused its discretion when it

       denied his second motion to correct error because the trial court’s “order as it

       stands creates an ambiguity as to which parent actually has custody of the

       children.”3 (Father’s Br. 12). According to Father, “the custody and parenting

       time order . . . reinforces the impression that Father is Mother’s court ordered

       work-related daycare provider.” However, our review of the trial court’s orders

       in this case reveals no such ambiguity. Specifically, our review of these orders

       reveals that the trial court’s provisional order designated Mother as the

       custodial parent for the purposes of the Indiana Parenting Time Guidelines and

       set forth the following shared parenting time schedule:

                a.       [Father] shall have the children every week day from 8:30
                         a.m. to 5:30 p.m. while [Mother] works.

                b.       [Father] shall have the children every Thursday overnight.

                c.       [Father] shall also have the children for alternate weekends
                         from Friday at 8:30 a.m. until Monday at 5:30 p.m.

                d.       [Mother] shall have the children during the remaining
                         times.

       (App. 15).




       3
        Father argues that the trial court also abused its discretion in denying his second motion to correct error
       because the court failed “to give written reasons for the deviation from the Indiana Parenting Time
       Guidelines.” (Father’s Br. at 15). Father, however, has failed to set forth any specific deviation from the
       guidelines.

       Court of Appeals of Indiana | Memorandum Decision 85A04-1605-DR-1150 | June 21, 2017              Page 11 of 13
[20]   The trial court’s subsequent dissolution order, which was issued after the

       dissolution hearing, clearly named the parents as “joint legal custodians” and

       Father as the “physical custodian for parenting time and school matters.”

       (App. 7). The trial court further concluded that the parenting time schedule set

       forth in the provisional agreement should continue.


[21]   Although this order is very clear, after it was issued, Father filed his first motion

       to correct error and asked the trial court to provide more clarification on it. At

       a hearing on Father’s motion, the trial court explained that Father was the

       custodial parent for the purposes of the parenting time guidelines as they

       worked in relation to the holidays as well as the designated parent as it related

       to school. The trial court further explained that the parties were still to follow

       the parenting time schedule that was set forth in the provisional order.


[22]   Although the trial court’s clarification of the dissolution order is also very clear,

       Father filed a second motion to correct error wherein he stated that he needed

       further clarification on the custodial arrangement. At the hearing on that

       motion, the trial court explained that the dissolution order clearly stated that

       Mother and Father had joint legal custody. However, as the trial court had

       explained at the previous hearing, Father had physical custody for parenting

       time and school matters. The trial court pointed out that it had already twice

       explained the custodial and parenting time arrangements to Father and denied

       Father’s motion.




       Court of Appeals of Indiana | Memorandum Decision 85A04-1605-DR-1150 | June 21, 2017   Page 12 of 13
[23]   We find no ambiguity in these orders. Rather, they clearly state that Mother

       and Father have joint legal custody of their children and Father is the

       designated custodial parent for the parenting time guidelines and school

       matters. The trial court did abuse its discretion in denying Father’s second

       motion to correct error to address these issues a third time. 4 5


[24]   Affirmed.


       Baker, J. and Mathias, J. concur.




       4
         We further note that we find no language in the orders implying that the trial court approached custody and
       parenting time issues “with an impermissible presumption of a preference for either custody to Mother or that
       the provisional order should be maintained as the final order.” (Father’s Br. at 12). To the contrary, the trial
       court specifically stated that it took into consideration the needs of both the children and the parents.
       Specifically, the trial court stated that it wanted the children to see both parents “a lot” because it felt that was
       what was best for them. (Tr. 146).
       5
         Father also argues that the trial court erred in denying his second motion to correct error because the trial
       court failed to include both vehicles owned by the parties on the date of separation in the marital estate.”
       Father’s Br. 12. However, this issue is waived because Father did not raise this issue at the dissolution
       hearing. A party cannot raise a previously available issue for the first time in a motion to correct error. See
       Chidester v. City of Hobart, 631 N.E.2d 908, 912-13 (Ind. 1994). In addition, Father argues that the trial court
       erred in denying his second motion to correct error because the trial court improperly “failed to allocate the
       tax deductions for each child.” Father’s Br. 20. This issue is also waived because Father never raised it in
       either of his motions to correct error. Any issue not raised in the motion to correct error is deemed waived.
       Krueger v. Bailey, 406 N.E.2d 665, 670 (Ind. Ct. App. 1980).

       Court of Appeals of Indiana | Memorandum Decision 85A04-1605-DR-1150 | June 21, 2017                  Page 13 of 13